Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/226122 
    
        
            
                                
            
        
    

Parent Data16226122, filed 12/19/2018 Claims Priority from Provisional Application 62608539, filed 12/20/2017







Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Status of claims

Claims 1-20 are pending.
No claim is allowed. 
Claims 1-17 were examined.
Claims 18-20 were withdrawn from consideration as non-elected invention.




Non-Final Office Action after RCE

Response to Remarks

	Applicants response filed on 07/20/2021 is acknowledged. Amendments were entered.  Applicant’s arguments were considered and were found persuasive therefore, new references were applied. Claims are drawn to composition and its intended use.   Claims were considered for the composition, not its intended use.   Since new reference wea added,  arguments do not apply on this office action.

It appears that appellant’s arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).

Intended use  refers to language in a patent claim that arguably describes a purpose or function of the composition or anything being claimed.  It is, therefore, not given any patentable weight by a patent examiner who has deemed a claim limitation to constitute intended use.
Intended use” refers to language in a patent claim that arguably describes a purpose or function of the thing being claimed. It is, therefore, not given any patentable weight by a patent examiner who has deemed a claim limitation to constitute intended use. By regarding certain claim language as intended use, the examiner can generally disregard the claimed features and thus apply a prior art reference lacking those features – i.e., a statement of intended use fails to distinguish over prior art.	
Previously, Applicant elected Group I without traverse. Claims 1-17 read on Group I. Claims 18-20 were withdrawn as being directed to unelected subject matter. Non-elected invention drawn to methods will be joined as was mentioned in restriction requirement.
Election of species as filed on 01/09/2020:
a.    Compound of Formula (I):
n is 4,
R1 is a one-carbon alkyl,
 R2 is C(0)R3, and
R3 is an eight-carbon alkyl.	

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yang, Jie et al. (WO 2009/014907, IDS dated 06/04/2019 , 32 pages), Karim et al. (US 8, 445, 558  also published as 20090305196), Wlaschin et al. (US Patent 8,460,689 also published as 20100285148) and  Kelly H et al. (Int J Pharm. 2004 Jul 8; 278(2):391-406. IDS 10/14/2019, IDS 16 pages). These references teach compositions which embraces Applicants claimed invention.  See the entire documents.   

Yang, Jie et al. teaches a dental compositions comprising a compound of Formula (I) or a pharmaceutically acceptable salt thereof: wherein n is an integer from about 2 to about 5.  Formula (I)    (See abstract).
Claim 1
In regards to claim 1, Yang et al. (WO ‘907) compositions that include from 0.1 wt-% to 8 wt-% of one or more compounds of formula (1) based on the total weight of the composition
HOCH2—(CHOH)n—CH2NR1'R2     (1)
wherein R1 and R2 are independently selected from the group consisting of a hydrogen atom,
an alkyl group, C(O)R3, and SO2R4, R3 and R4 are being  independently selected from the
group consisting of an alkyl group, an aryl group, and an aralkyl group; wherein n is an
integer from about 2 to about 5. The composition comprises pharmaceutically acceptable salts (Lines 11-29, page 2).

Yang teaches that he composition may further comprise a pharmaceutically acceptable carrier such as ethanol. The composition may include flavoring agent, a coloring agent or both. (Lines 8-10, page 3). 
The composition may be therapeutic and may be in the form a solution, a dispersion, a suspension, an emulsion, a solid or a gel. ((lines 11-16, page 3).  The subject typically is a human. (Line 21, page 3). 
In regards to compound of formula (I) as in claim 1, the amount can be from 1 wt% to 8 wt-% . Yang et al teaches that the composition of the compounds of formula I can include not greater than 8%. (Lines 5 and 6, page 8).
In regards to addition of one or more nonionic aromatic phenolic preservatives in an amount from 0.01 wt-% to 1% based on total weight of the composition, Yang et al. teaches addition of  one or more nonionic aromatic phenolic preservatives in compositions can include not greater than 0.8 wt-% and not less than 0.1 wt % (Lines 20-29, page 8) which overlaps with claimed range.  

It would have been obvious to one skilled in the art at the time the invention was filed to aromatic phenolic preservatives based on the total weight of the composition, in a range of 0.1 to 1% as claimed would have been obvious when Yang et al. teaches the ranges as cited above.  One skilled in the art would find the most appropriate and suitable range as needed depending on other ingredients and conditions.

One or more plant-based oils amended from 5-95 wt-% to 75-to 95 wt-%.

Applicants amended to 75-95,  originally claimed range was 5-95 wt-%.  The range as amended 75% to 96 is obvious to one skilled in the art when Yang teaches the range from 5-95 wt-%.  It would have been obvious to one skilled in the art to choose any amount from the range taught by Yang et al.

In regards to one or more plant-based oils present in an amount from 25 wt-% to 95% wt-% based on the total weight of the composition, Yang et al. teaches from 5 wt-% to 95 wt-% of one or more plant-based oils based on the total weight of the composition; from 5 wt-% to 80 wt-% water based on the total weight of the composition, and not greater than 1 wt-% of one or more nonionic
aromatic phenolic preservatives based on the total weight of the composition wherein the
composition has a pH from 4.5 to 9.5, the composition is an emulsion, and the composition 1s
edible.   (Lines 34-38, page 1). 
Applicants amended claim 1, and added “wherein the aqueous phase” and deleted 5 % wt % to 80% %  and added  “no  greater than 30”      Aqueous phase greater  than  30 is still covers the range of aqueous phase 5-30% as taught by Yang et al. 
In regards to the composition of formula (I) of claim 1 (last 3 lines of claim 1),  Yang et al teaches pH from 4.5-to 9.5, composition is an emulsion  and the composition is  edible as in claim 1 (last line of this claim). 
Therefore, since Yang et al teaches composition has a pH 4.5 to 9.5, the composition is an emulsion and composition is edible, one skilled in the art would apply the teachings of Yang et al. to make a composition by applying the teachings of Yang et al as in claim 1. 
Yang et al. further teaches methods of preventing, inhibiting, disrupting, dispersing, reducing or any combination thereof the formation or maintenance of a biofilm in an oral tissue, the methods including contacting an oral tissue with disclosed compositions. 

In regards to claims 2, 3 and 5, depends on claim 1, Yang et al. teaches n=4 and R2 represents alkyl group which can be C8 alkyl group. 
In regards to claim 4, where the amount compound of formula (I) is 1 to 2 wt-%.   Since Yang et al. teaches compound of formula (I) as in claim 1, and teaches that the amount from 1 wt% to 8 wt-% . Yang et al teaches that the compounds of formula I  in the composition can be included not greater than 8%. (Lines 5 and 6, page 8).   
It would have been obvious to one skilled in the art at the time the invention was filed would make the composition containing compounds of formula (I) as in claim 1  to add any amount not greeter than 8% which includes 1 and 2% which is in in currently claim 2. 
Therefore, A person skilled in the art would add any  8%  of the compound of formula (I) in the composition.  Applicants claimed amount as in claim 4 is considered obvious in view of the teachings of Yang et al. 

Claim 6 is drawn to a compositions also include one or more oils. Useful oils can include any oil.  it can include plant-based oils. For example, plant-based oils can be extracted from various plants (e.g., soybean, canola, and chili), seeds (e.g., sesame and sunflower), nuts (e.g., walnut and macadamia), and fruits (e.g., palm, olive, and coconut), for example. In some embodiments, useful oils can include one or more than one that are liquids at room temperature. The composition can include a single edible oil, or as many as two, three, four, five or more edible oils. Examples of suitable edible oils can include, but are not limited to, sunflower oil (including high oleic sunflower oil), safflower oil (including high oleic safflower oil), olive oil, coconut oil, palm oil, peanut oil, soybean oil, linseed oil, rapeseed oil, flaxseed oil, hempseed oil, cocoa butter, walnut oil, corn oil, grape seed oil, sesame oil, groundnut oil, wheat germ oil, cottonseed oil, fish oil, watermelon seed oil, lemon oil, orange oil, thistle oil, tomato seed oil, almond oil, perilla oil, canola oil, pistachio oil, hazelnut oil, avocado oil, camellia seed oil, shea nut oil, macadamia nut oil, apricot kernel oil, oleic acid, ozonated oils, and the like, and mixtures or fractions thereof. (Lines 17-30, page 3).

The  compositions can include not greater than 95 wt-% of one or more oils
based on the total weight of the composition, not greater than 90 wt-% of one or more oils based on the total weight of the composition, or not greater than 89 wt-% of one or more oils based on the total weight of the composition. Disclosed compositions can include not less than 5 wt-% of one or more oils based on the total weight of the composition, not less than 30 wt-% of one or more oils based on the total weight of the composition, or not less than 50 wt-% of one or more oils based on the total weight of the composition.  (Lines 31-37, page 3). 

In regards to claim 8, drawn to preservative,  Yang et al. teaches that compositions include one or more than one preservative Illustrative useful preservatives can include nonionic aromatic phenolic preservatives which is instantly claimed. Specific illustrative useful preservatives can include propyl paraben, thymol, a mixture of gluconolactone and sodium benzoate (such as GEOGARD ECT™ from Lonza Group Ltd, Switzerland)  (Lines 15-19, page 8).

Claim 9 is drawn to a compositions can include one or more preservatives to render the composition microbiologically stable, to increase the microbiological stability thereof, or some combination thereof. In some embodiments, useful preservatives include those that work at a neutral pH, do not detrimentally affect taste, are edible, are effective against a broad spectrum of pathogens, or combinations thereof. 
Specific examples of GEOGARD preservatives include: GEOGARD ECT [benzyl alcohol (77-86%), salicylic acid (8-15%), glycerin (3-5%), and sorbic acid (1-4%)]; and GEOGARD 221 dehydroacetic acid (7.7- 8.3%), benzyl alcohol (85-89%), and water (4%).  Lines 34-40, page 9 and lines 1-8. Page 10).


Specific illustrative useful preservatives can include GEOGARD® preservatives, which are commercially available from Lonza (Basel, Switzerland) and include salicylic acid, benzyl alcohol, sodium benzoate, potassium sorbate, parabens, natural preservatives, polyglyceryl esters, monolaurin, 1,2 octanediol, caprylic/capric triglycerides, DHA, aloe vera, potassium sorbate, CPC, PHMB, CHG, vitamin E, triethyl citrate, and EDTA, for example. 

Yang et al. teaches composition comprises a carrier, the coloring agent may be dissolved,  dispersed, suspended, or emulsified in the carrier. (Lines 9-13, page 17)

Since instant composition is free from tropolene and not considered or its intended use has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.
In regards to claim 11, Yang teaches other optional beneficial ingredients can also be included at appropriate levels such as, aloe vera (multi-benefit), folic acid (related to B12), hyaluronic acid (lubricating, healthy skin), octyl glucopyranoside, N-acetyl-D-glucosamine, N-acetyl-D-Galactosamine, D-glucosamine hydrochloride, D-glucosamine sulfate, D-glucamine, N-methyl-D-glutamine, N-ethyl-D-glucamine, N-octyl-D-glucamine, glycine, nonanoic acid, ethyl caprylate, DMSO, ceramides (healthy skin), arginine, betaines or oxygenated glycerol triesters, vitamin E (antioxidant and preservative), vitamin B12 (healthy skin, etc.), EDTA, cetyl pyridinium chloride, chlorhexidine, other antiseptics , etc., or combinations thereof.  (lines 33-40, page 8).

In regards to claim 12  where compositions can optionally contain sweeteners. present in an amount from 2.5 wt-% to 40% wt-% based on the total weight of the composition.  

n regards to claim 13 is drawn to humectants present in an amount from 1 wt-% to 20% wt-% based on the total weight of the composition.  Yang et al. teaches additional components can include, for example, humectants, mineral salts, buffering components, flavorants, preservative agents, prebiotics, probiotics, or combinations thereof.  (Lines 30-34, page 8).

Yang  et al further teaches compositions can include one or more humectants including for example glycerin, propylene glycol, or sucrose, or combinations thereof. In some embodiments, disclosed compositions can include glycerin as a humectant. In compositions that include optional humectants, the one or more humectant can be present in an amount of not greater than 40 wt-% based on the total5 weight of the composition, not greater than 60 wt-% based on the total weight of the composition, or not greater than 80 wt-%o based on the total weight of the composition. (Lines 15-26, page 9).

In regards to claim 14,  Yang et al. teaches compositions do not include any quaternary
ammonium compounds. Yang does not include quaternary ammonium antimicrobial compounds.  (See lines 10-11 on page 11).

 In regards to claim 15-17, additive In regards to claim 15, Yang teaches the composition may have a form comprising a solution, a dispersion, a suspension, an emulsion, a solid, a paste, a foam, or a gel. Any component of the dental composition may be dissolved, dispersed, suspended, or emulsified in any other component of the dental composition. 

Yang teaches addition essential oil  in the composition. (Line 24, page 17). 

In regards to claim 16, teaches compositions can affect hydration loss in an area contacted by the composition. The area contacted can be in vivo or in vitro. In some embodiments, a composition can decrease hydration loss in a mouth of a user where the composition was applied to the mouth when compared to a mouth without the composition applied thereto. In some embodiments, a composition can decrease hydration loss from a tissue in which hydration can be lost and the composition was applied to the tissue when
compared to a tissue without the composition applied thereto. Hydration loss can be measured
by exposing treated tissues of uniform size to a controlled 37°C environment for a set time
period (4 hrs), and recording the % weight loss from the treated tissue sample. The treated
tissue is then exposed to high temperature to rid the sample of all water (95°C / 4 hrs and
115°C /4 hrs). The water lost at 4 hrs is divided by the total water loss (after the 115°C step)
and is indicative of the water lost from the tissue at 4 hrs. In some embodiments, disclosed
compositions can affect less than 65% water loss, or less than 60% water loss. (Lines 6-18, page 14).
In regards to 17, Yang et al teaches compositions combine the benefits of oil and water phases. Compositions can combine numerous desired benefits such as lubrication, moisturization, exposure of hard tissue to beneficial minerals, and pH balancing. ingestible surfactant and thickening system and required more than routine optimization.   Yang further teaches that unique combination of disclosed surfactants and thickening agents. (Line 30-40, page 14 and line s1-14, page 15).
Yang et al teaches claimed invention.  Specific structures were not disclosed.  Karim was added because other compounds structure was disclosed including specific species. Wlaschin was added to show more teachings for oil and water emulsions is known .

Karim et al. (US 8, 445, 558 also published as 20090305196), teaches compositions containing organogelators and organic polymerizable components that can be used in a variety of dental applications. (Lines 29-31, col. 1). where the compounds are disclosed. (Summary, Lines 29-67, col. 1, lines 27, col. 2)


    PNG
    media_image1.png
    269
    275
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    290
    media_image2.png
    Greyscale


Provides dental products and –dental products (lines 19-22, Col. 4).

In regards to claims 7, 8, it teaches Lines 45-61, col. 5. ).  It teaches preferred hardenable dental compositions of the present invention are organic based. That is, hardenable organic dental compositions of the present invention include less than 50 wt-% water, preferably less than 45 wt-%, more preferably less than 25 wt-%, even more preferably less than 10 wt-%, even more preferably less than 5 wt-%, and even more preferably less than 1 wt-%, based on the total weight of the composition. (Lines 52-39, col. 5).

    PNG
    media_image3.png
    92
    281
    media_image3.png
    Greyscale


See claims 1-12 drawn to dental composition and claims 13-28 drawn to dental products. 

Wlaschin et al teaches hydrophobic water insoluble components are included to increase retention. For example, high oil in water emulsions or water in oil emulsions can resist removal from mucosal tissue due to the water insoluble nature of the oil. Suitable oils include any of the hydrophobic emollients and emulsifiers.  In particular, use in the oral cavity of those emollients and emulsifiers that are approved for use as food additives are particularly preferred. For example, C8 to C18 mono-, di- and tri- esters of glycerin and propylene glycol may be used as well as a variety of edible oils such as vegetable oils which includes corn oil. [0093].  
In regards to addition of oil Wlaschin et al. teaches both oil in water emulsion compositions water in oil emulsion compositions.  It teaches that pharmaceutically acceptable salts, surfactants, emulsifiers, humectants, and/or other components may also be included. These emulsions may comprise acceptable water-soluble or water swellable polymers as well as one or more emulsifiers that help to stabilize the emulsion. [0123].
Oil emulsion compositions include a continuous phase of a hydrophobic component and an aqueous phase comprising water and optionally one or more polar hydrophilic carriers as well as acceptable salts or other components, where the multi valent  cationic antiseptic if present is in either or both phases. Acceptable salts, surfactants, emulsifiers, humectants and/or other components may also be included. These emulsions may comprise oil soluble or oil swellable. [0124].
In addition to the adsorptive oil and emulsifier, that the products may contain antimicrobials, antifungals, fluorides, preservatives, sweeteners, flavors, chelating agents, colors, stabilizers, thickeners, abrasives, bulking agents, emollients, aromatics, desensitizers, antioxidants, and the like. These materials, when present, are used in their conventional amounts, i.e. up to about 50 weight percent of the total composition, though generally in much lower amounts. 
	It teaches the preparation of the uniform submicron adsorptive oil particles uniformly dispersed in an aqueous phase, the basic oil phase is first prepared. Thus, any oil-soluble components in the desired product are mixed together with the adsorptive oil to form an oil phase. The aqueous phase optionally containing any water-soluble components (generally other than the thickeners and/or bulking agents) is prepared by dissolving in at least a minor portion of the total water to be used to form an aqueous phase. Alternatively, the other water-soluble components may be added to the uniform submicron emulsion produced herein. Any amphiphilic materials to be included may be added to either the oil or aqueous phase though generally they will be included in the aqueous phase as this has been found to make formation of the emulsified adsorptive oil particles more efficient. Thereafter, the aqueous phase is generally added to the oil phase (though reverse addition could also be used) with conventional mixing, e.g. a propeller mixer, to form a crude emulsion similar to what would be formed in a person's mouth by swishing. Any water not included in the preliminary aqueous phase above is then added to dilute the composition to the desired concentration (Lines 7-30, col. 3).
In order to convert the crude initial emulsion above to the uniform submicron emulsion of the present invention the crude emulsion is subjected to an ultra-high energy mixing device, i.e. a Microfluidizer which can generally form microemulsions showing limited stability in the absence of an emulsifier.  The emulsifier is selected from the group consisting of lecithin, saponins, sodium lauryl sulfate, sodium lauryl sarcosinate, cetyl pyridinium chloride, glyceryl esters, sorbitan esters, polyoxyethylene sugar esters, block copolymers of propylene/ethylene oxide, and mixtures thereof. (Claim 13).
In regards to instant claim 14, the references cited does not include quaternary ammonium antimicrobial compounds. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed apply the prior art teachings.  
Claimed invention is considered obvious to one skilled in the art at the time the invention was filed when Yang et al, Karim et al. (US 8, 445, 558) and Wlaschin et al. (US Patent 8,460,689) were available.   See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)
Optimization within the prior art conditions or through routine experimentation generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.".) 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.   In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627